Citation Nr: 1309408	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Regional Office in Des Moines, Iowa, which denied entitlement to service connection for left knee disability. 

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  A left knee disability was noted at entrance to service.

2.  The Veteran's left knee disability was not aggravated by service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he entered service with osteochondritis dissecans of the left knee and reinjured his left knee stepping off a helicopter from a 10 foot height while in Vietnam.  For the reasons that follow, the Board concludes that service connection is not warranted for left knee disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran filed the instant claim in February 2008.

Service records show an enlistment examination in June 1967 in which the Veteran reported that he had a "trick knee" in an attached self report of medical history.  An orthopedic examination conducted in conjunction with the enlistment examination showed that the Veteran reported having a basketball injury to the left knee 4 years prior and currently had a sensation of "grinding" in the joint on playing and pain when he stopped playing.  Service treatment records also showed a diagnosis of osteochondritis dissecans along the lateral surface of the medial femoral condyle in July 1969.  The Veteran's Expiration of Term of Service (ETS) examination also showed normal lower extremities upon clinical evaluation, providing evidence against this claim. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2012).  A veteran who served during a period of war, as the Veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  The Veteran's left knee disability was noted at entrance to service; the presumption of soundness does not attach. 

Therefore, the Veteran cannot bring a claim for service connection for incurrence of left knee disability, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2012).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The record is replete with private treatment records showing that the Veteran underwent multiples surgeries on his left knee after service.  Of note is a record from July 1978 in which the examiner stated that the Veteran revealed that in 1966 he had a mild basketball type of injury to the knee and an X-ray done at the time showed osteochondritis dissecans of the left mediofemoral condyle to be present.

The Veteran was afforded a VA examination in June 2008 in which he reported the aforementioned basketball injury and the incident of stepping off a helicopter from a 10 foot height while in service.  The Veteran also reported multiple instances of twisting his knee post-service and having multiple left knee surgeries.  The VA examiner diagnosed left knee condition with etiology of the problem being multiple knee injuries and multiple operations, most recently a partial knee replacement.  The VA examiner was unable to provide an etiological opinion at the time of this examination report but later submitted an addendum opinion within the same month.  The VA examiner opined that according to the records reviewed, with no knee complaints on the ETS examination, and osteochondritis dissecans being noted on an X-ray taken prior to being in the service, it appeared that military service did not permanently aggravate his claimed condition.

While the Veteran complains of reinjuring his left knee, specifically pointing to the aforementioned in-service diagnosis of osteochondritis dissecans along the lateral surface of the medial femoral condyle in July 1969, the objective evidence does not support a finding of worsened left knee disability.  That is, the Veteran and his representative (in a February 2013 informal hearing presentation) have stated that the Veteran entered the service with osteochondritis dissecans of the left knee - the same diagnosis he later received in July 1969.  In this case, the Veteran has not carried his burden of showing his left knee disability was aggravated by service.

With respect to the Veteran's contentions that he reinjured his left knee in service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder (for example, state that his current problem is the result of reinjuring his left knee in service) because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board places more weight on the objective medical evidence.  The Board finds that the Veteran's left knee disability was not aggravated by service.  The Board concludes that service connection for left knee disability is not warranted. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in March 2008 that fully addressed all three notice elements and were sent prior to the initial AOJ decisions in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent post-service evidence has been obtained.  The Board attempted to obtain service clinical records and Social Security Administration (SSA) records but was informed by the National Personnel Records Center (NPRC) and SSA that records were not available.  The Veteran was informed that these records were unavailable and was asked to submit the records, but he did not respond.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) that addressed the etiology of his left knee disability. 

The Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A (d) (1); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Court has held that a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124-25.

While the Board will concede the fact that the medical opinion in this case is not superlative, the Board notes that the burden falls on the Veteran to establish aggravation.  See Jensen, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Moreover, the examiner based the negative opinion on examination, the Veteran's lay statements, and the evidence of record, and did the best she could with the information available, which was limited.  The service and post-service medical evidence only supports the opinion. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Entitlement to service connection for left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


